Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Galvani on 3 February 2020.

The application has been amended as follows: 
In the Specification:

Amend [0014], which reads “As part of the device 10 body, the left arm 21 is an integral, monolithic extension of the base 20.”… should be amended to read – As part of the device 10 body, the left arm 21 and the right arm 22 are integral, monolithic extensions of the base 20.—
It is noted that this is supported by the drawings. 

In the Claims:
In claim 1, line 7, the limitation “arms” is amended to read –two arms--.
In claim 3, line 2, the limitation “the respective intake” is amended to read –the respective port--.
In claim 9, line 7, the limitation “arms” is amended to read –two arms--.
In claim 10, line 2, the limitation “the respective intake” is amended to read –the respective port--.
In claim 17, line 2, the limitation “the respective intake” is amended to read –the respective port--.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features a base and a hollow stem extending monolithically from the base, wherein the stem is for coupling to a vacuum line which, when so coupled, provides suction through the cheek retraction device to draw air out of the oral cavity, internally through the cheek retraction device, and into the vacuum line; arms, each formed monolithically to the base, extending in opposed directions from the base to opposed grips flanking a working area configured to be disposed over an the opened oral cavity, wherein the grips are formed monolithically to the respective arms and have having a plurality of ports coupled in fluid communication to the stem, wherein when the cheek retraction device is used with the patient, the grips retract and retain the cheeks, the working area is disposed over the oral cavity, and the ports are directed into the working area to draw air therefrom; a common duct extending continuously through the cheek retraction device, from the ports, internally through the opposed grips, the opposed arms, the base, and the stem to thereby join the ports in fluid communication with the stem; in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record. 
The following is an examiner’s statement of reasons for allowance: Claim 9 is allowable because the claimed features a base and a hollow stem extending monolithically from the base, wherein the stem is for coupling to a vacuum line which, when so coupled, provides suction through the cheek retraction device to draw air out of the oral cavity, internally through the cheek retraction device, and into the vacuum line; arms, each formed monolithically to the base, extending in opposed directions from the base to opposed grips, the arms biasing the grips apart from each other; the grips having inner surfaces which cooperate to bound and define a working area configured to be disposed over a patient the oral cavity, wherein the grips are formed monolithically to the respective arms and 
The following is an examiner’s statement of reasons for allowance: Claim 16 is allowable because the claimed features a base, a hollow stem extending monolithically from the base, and arms, each formed monolithically to the base, extending away from the base to opposed grips, the arms biased apart from each other; each grip is formed monolithically to the respective arms and comprises comprising an outer flange, an inner flange, and a web extending therebetween to define a U-shaped channel for retracting the cheeks of a the patient; a trunk extending from the base to above and between the arms; and an internal airflow channeling within the device comprising a common duct extending continuously through the cheek retraction device from the base and stem through the arms to the grips, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772           

/HEIDI M EIDE/Primary Examiner, Art Unit 3772
2/12/2021